Exhibit 10.13

 

AMENDED AND RESTATED SUBORDINATION AGREEMENT

 

 

AMENDED AND RESTATED SUBORDINATION AGREEMENT dated as of February 24, 2014 made
by LIPPERT COMPONENTS, INC., a Delaware corporation (the “Issuer”), DREW
INDUSTRIES INCORPORATED, a Delaware corporation (the “Company”) and each direct
and indirect Subsidiary of the Company listed on Schedule I hereof (as such
Schedule I shall be amended, modified and supplemented from time to time) and
each other direct and indirect Subsidiary of the Company party hereto from time
to time (together with the Company and the Issuer, each, individually, a “Credit
Party” and collectively, the “Credit Parties”), with and in favor of PRUDENTIAL
INVESTMENT MANAGEMENT, INC. (“Prudential”) and each of the holders from time to
time of the Notes (as defined below) (Prudential and each such holder are
collectively referred to herein as, the “Noteholders”).

 

Reference is hereby made to (i) that certain Third Amended and Restated Note
Purchase and Private Shelf Agreement, dated as of February 24, 2014 (as amended,
restated, supplemented, or modified from time to time, the “Note Purchase
Agreement”) by and among the Issuer and the Company, on the one hand, and the
Noteholders, on the other hand, pursuant to which certain affiliates of
Prudential (the “Prudential Affiliates”) may, in their sole discretion and
within limits which may be prescribed for purchase by them from time to time,
purchase senior secured promissory notes issued by the Issuer in an aggregate
principal amount of up to $150,000,000 (the “Notes”), upon the terms and subject
to the conditions set forth therein, and (ii) that certain Subordination
Agreement dated as of February 11, 2005 (as the same has been amended to date,
the “Existing Subordination Agreement”), which instrument the parties agree is
being amended and restated hereby in its entirety. Capitalized terms used herein
and not otherwise defined shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.

 

The Issuer is a direct Subsidiary of the Company. The Credit Parties have made
and may from time to time make loans and advances to other Credit Parties,
subject to the terms and conditions contained in the Note Purchase Agreement,
including, without limitation, the subordination of such obligations to the
obligations of the Credit Parties under the Note Purchase Agreement and the
other Transaction Documents. The execution and delivery of the Note Purchase
Agreement by Prudential is conditioned on, among other things, the execution and
delivery by each Credit Party of an Amended and Restated Subordination Agreement
in the form hereof. In order to induce the Noteholders to enter into the Note
Purchase Agreement and the Facility, the Credit Parties have agreed to enter
into this Agreement with the Noteholders.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1     Definitions, Terms. References to this “Agreement” shall be to
this Amended and Restated Subordination Agreement as amended, supplemented, or
otherwise modified from time to time. The term “Senior Obligations” shall mean,
collectively, the due and punctual payment of (i) the principal of, interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on, and Yield-Maintenance Amount (if any) payable
with respect to, the Notes when and as due, whether at maturity, by
acceleration, upon one or more dates on which repayment or prepayment is
required, or otherwise, and (ii) all other monetary obligations, including fees,
costs, expenses, and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (w)
of the Issuer and the Company to one or more of the Noteholders under the Note
Purchase Agreement, (x) of the Company under the Parent Guaranty, (y) of the
Subsidiary Guarantors under the Subsidiary Guaranty, and (z) of the Issuer and
of the other Credit Parties under any Transaction Documents to which the Issuer
or such other Credit Parties are or are to be parties. The term “Subordinated
Debt” shall mean any and all Indebtedness, obligations and liabilities that are
or were at any time owed by any Credit Party to any other Credit Party
(including all interest accrued or to accrue thereon up to the date of such full
payment thereof) of every kind and nature whatsoever, whether represented by
negotiable instruments or other writings, whether direct or indirect, absolute
or contingent, due or not due, secured or unsecured, original, renewed, modified
or extended, now in existence or hereafter incurred, originally contracted with
the Credit Party or with another Person, and whether contracted alone or jointly
and/or severally with another or others.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2     Subordination. Each Credit Party hereby agrees (and reaffirms and
continues its agreement under the Existing Subordination Agreement) that all
claims and demands, and all interest accrued or that may hereafter accrue
thereon, in respect of any Subordinated Debt are subject and subordinate to the
prior indefeasible payment and satisfaction in full in cash of all Senior
Obligations. In furtherance of and not in limitation of the foregoing:

 

(a)     no payment or prepayment of any principal or interest on account of, and
no repurchase, redemption or other retirement (whether at the option of the
holder or otherwise) of Subordinated Debt shall be made, if at the time of such
payment, prepayment, repurchase, redemption or retirement or immediately after
giving effect thereto there shall exist a Default or Event of Default;

 

(b)     in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relating to any Credit Party or to its creditors, or to
their respective properties, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of any Credit Party, whether or not
involving insolvency or bankruptcy, then the holders of Senior Obligations shall
be entitled to receive final, indefeasible payment in full in cash of all Senior
Obligations (including interest thereon accruing after the commencement of any
such proceedings, whether or not allowed or allowable as a claim in such
proceedings) and the Facility shall be terminated, before the holders of the
Subordinated Debt (including any other Credit Party) shall be entitled to
receive any payment or other distribution on account of the Subordinated Debt,
and to that end the holders of Senior Obligations shall be entitled to receive
distributions of any kind or character, whether in cash or property or
securities, which may be payable or deliverable in any such proceedings in
respect of the Subordinated Debt;

 

(c)     in the event that any Subordinated Debt is declared due and payable
before its expressed maturity because of the occurrence of an event of default
(under circumstances when the provisions of the foregoing paragraphs (a) or (b)
are not applicable), the holders of the Senior Obligations outstanding at the
time such Subordinated Debt so becomes due and payable because of such
occurrence of such an event of default shall be entitled to receive final,
indefeasible payment in full in cash of all Senior Obligations before the
holders of the Subordinated Debt (including any Credit Party) are entitled to
receive any payment or other distribution on account of the Subordinated Debt;

 

(d)     in the event that, notwithstanding the occurrence of any of the events
described in paragraphs (a), (b) and (c), any such payment or distribution of
assets of any Credit Party of any kind or character, whether in cash, property
or securities, shall be received by the holders of Subordinated Debt (including
any Credit Party) before all Senior Obligations are finally and indefeasibly
paid in full in cash and the Facility shall have terminated, such payment or
distribution shall be held in trust for the benefit of, and shall be promptly
paid over or delivered to the holders of such Senior Obligations or their
representative or representatives, or as their respective interests may appear,
for application to the payment of all Senior Obligations remaining unpaid to the
extent necessary to pay such Senior Obligations in full in cash, in accordance
with the terms thereof, after giving effect to any concurrent payment or
distribution to the holders of such Senior Obligations;

 

(e)     no holder of Senior Obligations shall be prejudiced in its right to
enforce subordination of the Subordinated Debt by any act or failure to act on
the part of any Credit Party; and

 

(f)     no payment on any Subordinated Debt shall be made to or for the benefit
of any of the Administrative Agent (as such term is defined in the Bank Credit
Agreement) or the Bank Lenders in respect of any Indebtedness under, or in
respect of, the Bank Credit Agreement, unless concurrently therewith payment
shall be made on the Senior Obligations to the holders thereof on a pari passu
basis; nor shall assignment or other transfer of any instrument evidencing any
Subordinated Debt be made to or for the benefit of the Administrative Agent or
the Bank Lenders or any other Indebtedness under, or in respect of, the Bank
Credit Agreement, unless the holders of the Senior Obligations (or the Security
Trustee, as appropriate) shall concurrently therewith receive an assignment or
transfer of equal priority on a pari passu basis.

 

 

 
2

--------------------------------------------------------------------------------

 

 

Section 3     No Payment or Security. Each Credit Party agrees not to make
payment (except if permitted under Section 2(a) hereof) of, or give any security
for or grant any Lien on its property or assets in respect of, any Subordinated
Debt.

 

Section 4     Waiver, No Limitations.

 

(a)     Each Credit Party waives any and all notice of the acceptance of the
subordination hereunder and of the creation or accrual of any of the Senior
Obligations or of any renewals, extensions, increases, or other modifications
thereof from time to time, or of the reliance of any Noteholder upon this
Agreement.

 

(b)     Nothing contained herein shall constitute or be deemed to be a waiver or
to limit any rights in any insolvency proceeding or under applicable law of any
Noteholder, including in respect of any claim that any payment in respect of
Subordinated Debt, whether or not permitted under Section 2 hereof, is a
preferential transfer or otherwise should be set aside or recovered for the
benefit of creditors of any Credit Party.

 

Section 5     No Impairment of Subordination. Each holder of Subordinated Debt
hereby consents that the liability of each Credit Party or of any other party
for or upon the Senior Obligations may, from time to time, in whole or in part
be renewed, increased, extended, or modified, in any and all respects, or
accelerated, compromised, settled or released, and that any collateral security
and Liens for the Senior Obligations, or any guarantee or other accommodation in
respect thereof may, from time to time, in whole or in part, be exchanged, sold,
released or surrendered by any Noteholder, as it may deem advisable, or that any
security interest may be unperfected, and that the financial condition, legal
status, corporate structure or identity, entity classification, affiliation, or
any other characteristic affecting any Credit Party, or affecting any Senior
Obligation, may change in any respect whatsoever, and any other fact or
circumstance may occur that would, but for this specific provision to the
contrary, relieve such holder of Subordinated Debt from the provisions of this
Agreement, all without impairing the subordination contained in this Agreement
and without any notice to or assent from such holder of Subordinated Debt.

 

Section 6     Proof of Claim, Past Default.

 

(a)     Each holder of Subordinated Debt hereby irrevocably authorizes the
Noteholders and irrevocably constitutes and appoints the Noteholders as its
attorney in fact with full power (coupled with an interest, and with power of
substitution) in the name, place and stead of such holder of Subordinated Debt
and whether or not a default exists with respect to the Subordinated Debt, to
file proofs of claim for the full, amount of the Subordinated Debt held by it
against any obligor in respect thereof or such obligor’s property in any
statutory or non-statutory proceeding affecting such obligor or the Subordinated
Debt or any other proceeding and to vote the full amount of the Subordinated
Debt (i) for or against any proposal or resolution; (ii) for a trustee or
trustees or for a committee of creditors; or (iii) for the acceptance or
rejection of any proposed arrangement, plan of reorganization, composition,
settlement or extension and in connection with any such proceeding.

 

(b)     After the occurrence and during the continuation of a Default or Event
of Default or any event described in paragraphs 2(b) or 2(c), should any payment
or distribution or collateral security or proceeds of any collateral security be
received or collected by the holder of any Subordinated Debt for or on account
of any Subordinated Debt, prior to the time that all Senior Obligations have
been fully, finally, and indefeasibly paid in cash and the Facility has been
terminated, such holder of Subordinated Debt shall forthwith deliver the same to
the Noteholders, in precisely the form received (with the endorsement of such
holder of Subordinated Debt where necessary), for application on account of the
Senior Obligations (or, in the case of collateral security, delivery to the
Security Trustee, for such application thereby) and such holder of Subordinated
Debt agrees that, until so delivered, the same shall be deemed received by such
holder of Subordinated Debt as trustee for the Noteholders in trust for the
Noteholders; and in the event of the failure of such holder of Subordinated Debt
to endorse any instrument for the payment of money so received payable to its
order, the Noteholders or any officer or employee thereof is hereby irrevocably
constituted and appointed attorney in fact for such holder of Subordinated Debt,
with full power (coupled with an interest and with full power of substitution)
to make any such endorsement. In the event that such holder of Subordinated Debt
fails to make such delivery, such holder of Subordinated Debt agrees to
immediately pay to the Noteholders an amount equivalent to any such payment or
the value of such security received.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     No holder of Subordinated Debt will take or omit to take any action or
assert any claim with respect to the Subordinated Debt or otherwise which is
inconsistent with the provisions of this Agreement. Without limiting the
foregoing, no holder of Subordinated Debt will assert, collect or enforce the
Subordinated Debt or any part thereof or take any action to foreclose or realize
upon the Subordinated Debt or any part thereof or enforce any of the documents,
instruments or agreements evidencing the same except (a) in each such case as
necessary, so long as no Default or Event of Default has occurred and is then
continuing under the Note Purchase Agreement or would occur after giving effect
thereto, to collect any sums expressly permitted to be paid pursuant to Section
2(a), to the extent (but only to such extent) that the commencement of a legal
action may be required to toll the running of any applicable statute of
limitation. Until the Senior Obligations have been finally paid in full in cash,
no holder of Subordinated Debt shall have any right of subrogation,
reimbursement, restitution, contribution or indemnity whatsoever from any assets
of any Credit Party or any guarantor of or provider of collateral security for
the Senior Obligations. Each holder of Subordinated Debt further waives any and
all rights with respect to marshalling.

 

Section 7     No Transfer. Each Credit Party represents and warrants to the
Noteholders that such Credit Party has not granted any security interest in or
made any other transfer or assignment of any Subordinated Debt (except to (x)
the Security Trustee for the ratable benefit of the Noteholders and (y)
concurrently herewith, and on a pari passu basis, to the Collateral Agent for
the benefit of the Administrative Agent and the Bank Lenders pursuant to the
subordination agreement contemplated by the Bank Credit Agreement) and agrees
that such Credit Party will not grant a security interest in, or Lien upon, any
of its properties or assets in respect of any Subordinated Debt (whether now
outstanding or hereafter arising) or make any other sale, transfer or assignment
of any Subordinated Debt (except to or as designated by the Noteholders). The
holders of the Subordinated Debt will not, at any time this Agreement is in
effect, modify any of the terms of any of the Subordinated Debt or any
documents, instruments or agreements evidencing same.

 

Section 8     Instruments. Each Credit Party represents and warrants to the
Noteholders that as of the date hereof the Subordinated Debt is not represented
by any instruments or other writings. Each Credit Party agrees that at no time
hereafter will any part of the Subordinated Debt be represented by any
instruments or other writings, except such instruments or other writings, if
any, (a) that in each case bear a legend clearly referring to this Agreement and
setting forth that the obligations represented by such instruments or writings
are subject to the subordination hereunder, and (b) true copies of which shall
have been delivered to the Noteholders (or its agent or trustee) promptly after
execution thereof. Subordinated Debt not evidenced by an instrument or document
shall nevertheless be deemed subordinated by virtue of this Agreement.

 

Section 9     Statements of Account, Books and Records. Each holder of
Subordinated Debt further hereby agrees that it will render to any Noteholder
upon demand, from time to time, a statement of the account of each Credit Party
with it. Each holder of Subordinated Debt agrees that its respective books and
records, and financial statements, will appropriately show that the Subordinated
Debt is subject to this Agreement.

 

Section 10     Other Subordination Provisions. The subordination hereunder shall
be in addition to, and shall not limit or be limited by, any subordination
provisions contained in the Subsidiary Guaranty, the Parent Guaranty or any
other Transaction Document.

 

Section 11     Representation and Warranties. Each Credit Party represents and
warrants to the Noteholders that all representations and warranties relating to
it in the Note Purchase Agreement are true and correct.

 

Section 12     Amendment; Waiver. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Credit Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Noteholders. Any such waiver, consent or approval shall be effective only
in the specific instance and for the purpose for which given. No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in the same, similar or other circumstances.
No waiver of any breach or default of or by any Credit Party under this
Agreement shall be deemed a waiver of any other previous breach or default or
any thereafter occurring.

 

 

 
4

--------------------------------------------------------------------------------

 

 

Section 13     Survival; Severability.

 

(a)     All covenants, agreements, representations and warranties made by the
Credit Parties herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement, the Note Purchase
Agreement or any Transaction Document (a) shall be considered to have been
relied upon by the Noteholders and shall survive the purchase of the Notes, and
the execution and delivery to the Noteholders of any Notes, regardless of any
investigation made by the Noteholders, and (b) shall continue in full force and
effect as long as any of any of the Notes are outstanding and unpaid and the
Facility has not been terminated.

 

(b)     Any provision of this Agreement that is illegal, invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity or unenforceability without
invalidating the remaining provisions hereof or affecting the legality, validity
or enforceability of such provisions in any other jurisdiction. The parties
hereto agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.

 

Section 14     Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Credit Party that are contained in this Agreement shall
bind and inure to the benefit of each party hereto and their respective
successors and assigns. No Credit Party may assign or transfer any of its rights
or obligations hereunder except as expressly contemplated by this Agreement, the
Note Purchase Agreement or the Transaction Documents (and any such attempted
assignment shall be void).

 

Section 15     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Section 16     Headings. The Article and Section headings in this Agreement are
for convenience only and shall not affect the construction hereof.

 

Section 17     Notices. Notices, consents and other communications provided for
herein shall (except as otherwise expressly permitted herein) be in writing and
given as provided in paragraph 13I of the Note Purchase Agreement.
Communications and notices to any Credit Party shall be given to it at its
address set forth in Schedule II hereto.

 

Section 18     Counterparts; Additional Parties.

 

(a)     This Agreement may be executed in separate counterparts (delivery of any
executed counterpart by facsimile transmission or electronic mail having the
same effect as manual delivery thereof), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
Agreement.

 

(b)     The Company shall cause each Person that becomes a direct or indirect
Subsidiary of the Company (if such Person is not already a party to this
Agreement) to execute and deliver a supplement hereto in the form of Exhibit
18(b) hereto concurrent with such Person’s becoming a direct or indirect
Subsidiary of the Company. Upon execution and delivery after the date hereof by
such new Subsidiary of such supplement, such Subsidiary shall become a party
hereto with the same force and effect as if originally named herein. The
execution and delivery of such supplement shall not require the consent of any
Credit Party. The rights and obligations of each Credit Party and each other
holder of Subordinated Debt hereunder shall remain in full force and effect
notwithstanding the addition of, or the failure to add, any Person as a party
hereto, in each case whether or not required under the Note Purchase Agreement.
Prudential acknowledges and agrees that any Prudential Affiliate that becomes an
initial holder of Notes (if such Prudential Affiliate is not already a party to
this Agreement) shall be deemed to be a party hereto upon its execution and
delivery of a Confirmation of Acceptance with respect to such Notes, whereupon
such Prudential Affiliate shall become a party hereto with the same force an
effect as if originally named herein.

 

 

 
5

--------------------------------------------------------------------------------

 

 

Section 19     Jurisdiction, Consent to Service of Process.

 

(a)     Each Credit Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, the Note Purchase Agreement or the Transaction Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Noteholder may otherwise have to bring any action or proceeding
relating to this Agreement, the Note Purchase Agreement or the Transaction
Documents against any Credit Party or its properties in the courts of any
jurisdiction.

 

(b)     Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 17. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

Section 20     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE NOTE PURCHASE AGREEMENT, THE NOTES OR THE TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 21     TERMINATION OF SUBORDINATION. This Agreement shall continue in
full force and effect, and the obligations and agreements of the Credit Parties
hereunder shall continue to be fully operative, until all of the Senior
Obligations shall have been paid and satisfied in full in cash and such full
payment and satisfaction shall be final and not avoidable. To the extent that
the Issuer or any guarantor of or provider of collateral for the Senior
Obligations makes any payment on the Senior Obligations that is subsequently
invalidated, declared to be fraudulent or preferential or set aside or is
required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Obligations that had been previously satisfied by such Voided Payment shall be
revived and continue in full force and effect as if such Voided Payment had
never been made. In the event that a Voided Payment is recovered from any
Noteholder, an Event of Default shall be deemed to have existed and to be
continuing under the Note Purchase Agreement from the date of such Noteholder’s
initial receipt of such Voided Payment until the full amount of such Voided
Payment is restored to such Noteholder. During any continuance of any such Event
of Default, this Agreement shall be in full force and effect with respect to the
Subordinated Debt. To the extent that the any holder of Subordinated Debt has
received any payments with respect to the Subordinated Debt subsequent to the
date of such Noteholder’s initial receipt of such Voided Payment and such
payments have not been invalidated, declared to be fraudulent or preferential or
set aside or required to be repaid to a trustee, receiver, or any other party
under any bankruptcy act, state or federal law, common law or equitable cause,
such holder of Subordinated Debt shall be obligated and hereby agrees that any
such payment so made or received shall be deemed to have been received in trust
for the benefit of the Noteholders, and such holder of Subordinated Debt hereby
agrees to pay to such Noteholder, upon demand, the full amount so received by
such holder of Subordinated Debt during such period of time to the extent
necessary fully to restore to such Noteholder the amount of such Voided Payment.
Upon the payment and satisfaction in full in cash of all of the Senior
Obligations, which payment shall be final and not avoidable, this Agreement will
automatically terminate without any additional action by any party hereto.

 

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Subordination Agreement to be duly executed and delivered by their respective
officers or representatives as of the day and year first above written.

 

 



 

DREW INDUSTRIES INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

 



 

LIPPERT COMPONENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

 



 

LIPPERT COMPONENTS MANUFACTURING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

  

 

ZIEMAN MANUFACTURING COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 





 

KM REALTY, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name:

 

 

 

Title:

 










 



 

KM REALTY II, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

 

 
7

--------------------------------------------------------------------------------

 

 

 

KINRO TEXAS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 






 



 

LCM REALTY, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

 



 

LCM REALTY II, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

 



 

LCM REALTY III, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 





 



 

LCM REALTY IV, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

 

LCM REALTY V, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

 

LCM REALTY VI, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 




 

 

 
8

--------------------------------------------------------------------------------

 

 

 

LCM REALTY VII, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 




 

LIPPERT COMPENENTS INTERNATIONAL SALES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 





 




























 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

9